EXHIBIT 31.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION I, Vasilios Koutsobinas certify that: 1. I have reviewed this Report on Form 10-K for the period ended December 31, 2009 of Euro Group of Companies (formerly ICT Technologies, Inc.); 2. Based on my knowledge, this Report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this Report, fairly present in all material respects the financial condition, results of operations and cash flows of the small business issuer as of, and for, the periods presented in this report. 4. The small business issuer's other certifying officers and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f) for the small business issuer and have: (a) Designed such disclosure controls and procedures, or caused suchdisclosure controls and procedures to be designed under our supervision, toensure that material information relating to the small business issuer,including its consolidated subsidiaries, is made known to us by otherswithin those entities, particularly during the period in which this reportis being prepared; (b) Designed such internal control over financial reporting, or caused suchinternal control over financial reporting to be designed under oursupervision, to provide reasonable assurance regarding the reliability offinancial reporting and the preparation of financial statements forexternal purposes in accordance with generally accepted accountingprinciples; (c) Evaluated the effectiveness of the small business issuer's disclosurecontrols and procedures and presented in this report our conclusions aboutthe effectiveness of the disclosure controls and procedures, as of the endof the period covered by this report based on such evaluation; and (d) Disclosed in this report any change in the small business issuer'sinternal control over financial reporting that occurred during the smallbusiness issuer's most recent fiscal quarter (the small business issuer'sfourth fiscal quarter in the case of an annual report) that has materiallyaffected, or is reasonably likely to materially affect, the small businessissuer's internal control over financial reporting; 5. The small business issuer's other certifying officers and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the small business issuer's auditors and the audit committee of the small business issuer's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design oroperation of internal control over financial reporting which are reasonablylikely to adversely affect the small business issuer's ability to record,process, summarize and report financial information; and (b) Any fraud, whether or not material, that involves management or otheremployees who have a significant role in the small business issuer'sinternal control over financial reporting. Date: November19, 2010/s/Vasilios Koutsobinas Vasilios Koutsobinas Chief Executive Officer
